Case 1:20-cv-05019-LAK Document 64-2 Filed 09/13/21 Page 1 of 4




            EXHIBIT B
               Case 1:20-cv-05019-LAK Document 64-2 Filed 09/13/21 Page 2 of 4

                                                      Referral Form: Discrimination, Harassment, Gender-Based Misconduct
                                                  y   Submitted on September 17, 2017 at 1:39:29 pm EDT
                                                      Last modified September 18, 2017 at 10:13:55 am EDT
                                                      Type:                 Sexual/Gender-Based Misconduct involving
                                                      Urgency:              Students, affiliates, Faculty, or Staff Member
                                                                            Normal
                                                      Incident Date:
                                                      Incident Time:        2017-08-26
Reported by                                           Incident Location:    3:00 AM
                                                                            Off Campus - University Non-affiliated
Name:                   Complainant
Title:                  Graduate student
Email:
Phone:
Address:

Involved Parties/Witnesses


Respondent - Student                       Male


Complainant - Student                      Female

Narrative Information/Notifications

** Please provide a narrative of the incident.
Be sure to provide as much information as possible about the incident.
At around 3 am on August 26th 2017 I was sexually assaulted by a fellow student at Columbia. It was a person I had
known for a year and had considered a friend. I have chosen to refer to him as my attacker in this narrative. After the
assault, at around noon on August 26th, I went to the emergency room where they collected a sexual assault kit, took
photos of my bruising (attached are my own photos that unfortunately don’t show all of the bruising and are also
missing a ruler for measurement.) The kit is located at Northwell Hospital on E77th street. I don’t know whether the
Gender-Based Misconduct Office can gain access to that evidence without the interference of police but I believe that
the information collected would support my story. I need the Office to step in in some manner to regain my feeling of
safety on campus which has been shattered because of the incident, it has already affected my schoolwork but I
would like to be able to finish my studies despite this incident.




                                                                  -
The assault happened after we went out with some acquaintances                                    . The night began with
me meeting up with my roommate at                       at around 7.30 pm, I was not living with her at the time but we
were scheduled to move in together on September the 1st. After                we went to my attacker’s place for some
drinks. That’s where the assault would take place a few hours later. After that we headed to another party on the
Upper West Side and from there we went to the                     down in Chelsea,                               . At this
point we were around 10 people; me, my roommate and my attacker with some of my roommate’s friends
                      Between 1 and 1.30 am my roommate decided to leave the club. At this point I did not feel
anything more than lightly drunk, I am not the kind of person that tends to blackout but this night I did. I had had
around 5 drinks; the first one being a glass of sparkling wine at                 at 7.30 pm, followed by a cocktail the
size of a jar with some vodka and flavored seltzer water, then a red college plastic cup with the same mix that I




                                                                                   -
shared with my roommate. At the club I had a so-called Ginger towers cocktail recommended by the bartender. When
my roommate left I only remember having one glass of sparkling wine and my attacker suddenly becoming
inappropriate with me. He tried to kiss me at the bar and stroked his crotch against my thigh. I laughed it off and said
“hey, no, what are you doing? We are friends and you are engaged. What about             ?” For the entire year of us
knowing each other I had always assumed he was in a committed relationship and therefore it had never crossed my
mind that something like this might happen. After this I blacked out with only some glimpses of memories. What I
remember most clearly is a strong feeling of fear and powerlessness. It can also be seen by the fact that I called a
friend I trust completely around 17 times that night, sent him updates of my location and a voice recording from my
phone where my attacker’s voice can be heard. That is not something I would do unless I felt less than safe.
                Case 1:20-cv-05019-LAK Document 64-2 Filed 09/13/21 Page 3 of 4


I have a glimpse of a memory of me with my attacker in a taxi or an uber, at the time I lived very close to his place on
the Upper East Side so it would make sense for me to take a taxi with him in that direction. I don’t remember how we
got up to his apartment but I remember at one point thinking “what am I doing back here?” Then all I remember are
three clear memories. I remember being in a bedroom that I know is not his, with a bed that has a wooden frame. And
I am still wearing my dress but no underwear, I am scared, I lie face down on the bed, I get on all fours and try to
crawl away but he flips up my dress and inserts me from behind. I was so scared he would try to have anal sex with
me because I knew that would hurt even more. The second memory is me saying: “why are you doing this? I thought
we were friends. What about your girlfriend?” and him answering: “I have always wanted this.” I don’t remember
where we were exactly in the apartment at that time but I remember our words so clearly because they were so
frightening. The last memory I have of the night is in his bedroom in the apartment, I am still wearing the dress, he is
on top of me, grunting and saying yeah yeah. And I remember trying to fight him off but not being able to and then I
seem to have passed out.

The next morning I woke up still feeling disoriented and very distraught. I saw he was sleeping next to me and all I
knew was that I had to get out of there. I couldn’t find my underwear and I didn’t see my stuff right away. I was so
scared he would wake up so I looked for my stuff as quietly as possible. It was such a frightening moment because I




                                                                                                               -
just wanted to leave but my stuff was all over the apartment! My bag was in the other bedroom, thankfully my keys




-
and wallet were still in there, but I couldn’t locate my phone until I found it between the pillows of the sofa in the living
room. I had trouble locating my shoes, they were in two separate corners of the apartment and I couldn’t find two
books I had had with me in my bag;                                                    and my notebook from
       (my internship over the summer.)

After I had found my phone and shoes I left immediately, walked to my cousin whom I was staying with at the time.
She greeted me when I came home but could see that something was not right, especially after she noticed my
bruising, I cried in her arms and she took me to the emergency room before I showered. We stayed at the emergency
room for around five hours, where they did the assault kit as I previously mentioned. The nurse thought that I had
shown symptoms of being drugged so they did a blood test but they say they can’t run it unless I get the police
involved.

After this incident I have felt more anxious, unable to eat properly, ashamed, helpless and weak. I have gone to see
SVR on two occasions to receive assistance about counseling and the reporting process.
                                This attack has affected my schoolwork, I haven’t been able to attend all classes, I feel
distant when I attend and I cannot focus on my readings. This incident has also had financial repercussions on my
family since my mom flew in to New York as soon as she heard what had happened to support me in the immediate
aftermath, she stayed with me for two weeks. I had multiple physical injuries after the incident as well, below I will
attach some pictures of my bruising, I also had bruises on my thighs. I went to Medical services at Columbia the
following week since I kept experiencing piercing headaches, the right side of my head right above my ear was tender
for a week afterwards. I don't remember when I received a blow to the head. The doctor at John Jay Hall thought it
was likely that I had received some bruising on my brain (i.e. had been concussed).

The day my mother left, almost a week ago, last Monday, I had a major setback when my attacker came to my
building on campus,                                  . I had expected that I might need to see him again but I had
never expected him to show up in my building, the only building on campus where I really felt safe because he does
not go there anymore. That is what finally prompted me to write this report. I need to feel safe but I also need him to
know that you cannot commit a crime and then walk away like nothing has ever happened. To report this incident was
harder than I could’ve imagined, I don’t know exactly what will come of it but all I can wish for is that the Columbia
community can help me feel safe again so I can continue my life and my work here. I can also only hope that
Columbia ensures the safety of other women on campus by punishing my attacker in one way or another.

** Please indicate other departments that have been notified (optional):
Rape Crisis/Anti-Violence Support Center, Columbia Health (Morningside campus), Counseling and Psychological
Services (Columbia and TC)

** If 'other' selected above, explain below:
                   Case 1:20-cv-05019-LAK Document 64-2 Filed 09/13/21 Page 4 of 4

Attachments

drugfacilitatedreport.pdf
images.pdf


Pending JR
Submitted from                  and routed to Jazmin Taylor (Director of Investigations)
Modified by Adrienne Blount on September 18, 2017 at 10.13.55 am EDT from
